740 N.W.2d 656 (2007)
PEOPLE of the State of Michigan, Plaintiff-Appellant,
v.
David Gordon REAM, Defendant-Appellee.
Docket No. 134913. COA No. 268266.
Supreme Court of Michigan.
November 14, 2007.
On order of the Court, the application for leave to appeal the July 31, 2007 judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral argument on December 13, 2007, at 9:30 a.m., on whether to grant the prosecutor's application or take other peremptory action. MCR 7.302(G)(1).